DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 3, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laird et al (US # 9,146,146). With respect to claim 1, the preamble is not considered to be limiting. When reading the preamble in the context of the entire claim, the recitation that the method is for weighing object put on a weighing zone of a refrigerator is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The Laird reference discloses a method of determining the weight of an object placed on a weighing zone having a plurality of weighing plates (142) disposed in a grid pattern (Col. 9, line 66 to col. 10, line 14; Col. 12, ll. 43-47), comprising the steps of
	measuring respective weights by the weighing plates (Col. 11, ll. 1-34);
	taking at least one image of the weighing zone (Col. 8, ll. 25-47; Col. 9, ll. 51-56);
	determining from the at least one image, respective percentages of support surfaces of the at least one object stored on the weighing zone in relation to individual ones of the weighing plates (Col. 12, ll. 1-27);
	determining from the respective weights measured at the weighing plates and the respective percentages of the support surfaces, the object weight of the at least one object (Col. 10, ll. 57-62; Col. 12, ll. 28-42 & 48-67); and
	storing at least the object weight of the at least one object in a database (Col. 14, ll. 43-61).
	Wirth respect to claim 2, object recognition is preformed based on image processing (Col. 8, ll. 25-47).
	With respect to claim 3, the weights are added together.
	With respect to claim 8, the weight is determined directly from the respective weighing plates.
	With respect to claim 9, the weights are read from the plates at a specific point in time.




Conclusion
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claims 4 & 5, modifying the system of the Laird reference to use the specific method steps claimed for calculating weight are not suggested by the art of record. With respect to claim 6, the Laird reference does not overlay a grid upon an image, and there is no motive in the art of record to modify it to do so. With respect to claim7, there is no suggestion in the art of record to modify the system of the Laird reference to calculate the volume of liquid in a container.
Claims 10-14 are allowable over the art of record as there is no motive in the art of record to use the method disclosed in the Laird reference in a household refrigerator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856